ACCEPTED
                                                                                             03-14-00402-CR
                                                                                                     6383562
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        8/6/2015 11:39:30 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-14-00402-CR

REX ALLEN NISBETT                          §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                           §                           AUSTIN, TEXAS
v.                                         §                       THIRD     DISTRICT
                                                                   8/6/2015 11:39:30 AM
                                           §                         JEFFREY D. KYLE
STATE OF TEXAS                             §                               Clerk TEXAS
                                                                     AUSTIN,


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on August 7, 2015.

2. One previous extensions of time have been requested by the State and granted by
   this Court.

3. Appellant’s brief was filed in this Court on May 8, 2015.

4. Mr. Prezas plans to file proposed findings of fact and conclusion of law in Ex Parte

     Wendi Ann Tillman 06-1062-K368 on August 14, 2015, a response to the trial court

     regarding a request for DNA testing in State vs. Charles Lee 03-798-K277 on

     August 18, 2015, a State’s brief in State vs. James Allen Weatherford 03-14-00527-

     CR on August 31, 2015, and a State’s brief in State vs. Jim Jack Thompson 03-14-

     00371-CR on September 15, 2015.

                                           1
5. Since the previous extension was granted Mr. Prezas has made progress on

   researching the legal issues raised by Appellant in the instant case while also filing

   a State’s brief in response to Appellant’s pro se brief in cause State vs. James Allen

   Weatherford 03-14-00528-CR on August 3, 2015, answers and proposed findings

   of fact and conclusions of law in Ex Parte Samuel Jedediah Burleson 05-265-

   K277D and Ex Parte Samuel Jedediah Burleson 08-684-K26C, proposed findings

   of fact and conclusion of law in Ex Parte Steven M. Ruiz 12-1097-K26A, and

   answers in Ex Parte Joseph Paul Mayzone 93-070-K277A, Ex Parte Joseph Paul

   Mayzone 93-069-K277A, Ex Parte Victor Manuel Soto 13-1581-K26A, Ex Parte

   Edwin Gus Schneider 10-960-K26A, Ex Parte Timothy Jerrold Kipp 13-0658-

   K277A, and Ex Parte Timothy Jerrold Kipp 13-0622-K277A

6. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of August 7, 2015, to October 6, 2015.




                                           2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to October 6, 2015.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas


                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org


                                 Certificate of Service

      This is to certify that on August 6, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Kristen, 207 S. Austin Ave., Georgetown,
TX 78626, by eservice at Kristen@txcrimapp.com.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                            3